DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
EXAMINER’S AMENDMENT
The application has been amended as follows: Claim 4 to be amended (add a ‘the before core on 5 on claim 4 and replace “,” with “.” At the end of the claim) as:
“4. (Original) The inverter structure of claim 2 where four quantum well channels are replaced by an array of cladded quantum dots, and wherein each quantum well layer is replaced by two layers of cladded quantum dots, and wherein the cladded quantum dots are selected one from SiOx-cladded Si, GeOx-cladded Ge, and wherein cladding is between 0.5-lnm and core is 2-6nm, and where the core is single crystalline[,].” This was agreed upon with applicant’s representative, Steven M. McHugh (Registration No. 47,784) in an interview on 10/13/2021.
Status of Claims
This office action considers claims 1-5 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the quantum well or quantum dot channel forming the transport channel adjacent to the gate is deposited with a first thin gate insulator, and wherein the first thin gate insulator layer is deposited with a first set of cladded quantum dots over the transport channel region comprising of an array of cladded quantum dots, and wherein the first set of cladded quantum dots is deposited with a second set of cladded quantum dots having a thin cladding layer, the first set of cladded quantum dots forming a floating gate which stores charges when said memory device is written, and wherein the second set of cladded quantum dots comprise a thin barrier layer and a small core to transport charge, wherein a top part of the second set of cladded quantum dots is deposited with a second gate insulator layer over the transport channel region, wherein a gate is formed over the thin first gate insulator layer, the first set of cladded quantum dots, and the second set of cladded quantum dots, and second gate insulator layer or control gate insulator layer, wherein second gate insulator is thinner near the erase drain end over second set of cladded quantum dot serving as quantum dot access channel, and wherein the erase drain region is isolated from shallow and deep regions which are in contact with the quantum well or quantum dot channels comprised in said transport channel, and wherein 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Claims 2-5 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEIKH MARUF/
Primary Examiner, Art Unit 2828